UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6205


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

EDEOGOCHINEME AGBUGBA,

             Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:14-cr-00493-RDB-1; 1:16-cv-02756-RDB)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edeogochineme Agbugba, Appellant Pro Se. Christopher Lee Andrew Flagg, OFFICE
OF THE UNITED STATES ATTORNEY, Christopher John Romano, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edeogochineme Agbugba seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Agbugba has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                               DISMISSED




                                             2